COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Dustie Davenport

Appellate case number:      01-14-00956-CV

Trial court case number:    411333

Trial court:                Probate Court No. 4 of Harris County

        On November 26, 2014, relator, Dustie Davenport, filed a petition for writ of
mandamus challenging the trial court’s March 27, 2013 and April 23, 2014 orders
restricting her visitations of, and then barring her access to, Richard Lee Woodside, Jr.
The Court requests that the real party in interest, Marcia Pevey, respond to the petition
for writ of mandamus, with specific attention to relator’s argument regarding personal
jurisdiction. It is ordered that the response of any interested party, if any, shall be due
within 30 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: December 4, 2014